Citation Nr: 1801882	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for coronary artery disease prior to November 29, 2010, and greater than 60 percent from November 29, 2010 to the present day.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which awarded service connection for coronary artery disease and assigned an initial rating of 10 percent effective April 21, 2005 and a 60 percent rating from November 29, 2010.  The Veteran perfected an appeal as to the rating assigned. The appeal is now within the jurisdiction of the Houston, Texas, RO.

The Veteran requested a hearing before the Board at the time of his November 2011 substantive appeal, but in November 2015, he withdrew that request.

This case was previously before the Board in June 2017 and remanded for further development including the obtainment of private treatment records and a VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 29, 2010, the Veteran's coronary artery disease was manifested by a workload of greater than 7 METs, without evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray, and without evidence of acute or chronic congestive heart failure. 

2. From November 29, 2010 to the present, the Veteran's coronary artery disease was manifested by a workload of greater than 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; by left ventricular dysfunction with an ejection fraction no worse than 56 percent; and without a showing of chronic congestive heart failure.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent prior to November 29, 2010, and 60 percent thereafter, for coronary artery disease have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7 , 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to notify and Assist

The Veteran asserts that he is entitled to a higher rating for his service connected coronary artery disease. 

In the September 2017, the Board remanded this case to obtain private treatment records and to obtain a VA examination.  The VA examination took place in July 2017 and has been associated with the record.

The VA sent a letter to the Veteran on June 21, 2017, requesting the submission of additional evidence, to include records from his private cardiologist.  However, the Veteran neither provided a response nor submitted additional evidence. Therefore, private treatment records were not obtained.  Nonetheless, the VA obtained VA treatment records and associated them with the claims file on June 20, 2017. Thus, VA made reasonable efforts to identify and obtain relevant records in support of the claims. 38 U.S.C.A. § 5103A (a), (b) and (c). 

Neither the Veteran nor his representative has raised any other issues with VA's compliance with its duties to notify and assist the Veteran. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Applicable Law and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 . Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Since service connection was established effective in April 2005, the Veteran's coronary artery disease has been rated as 10 percent disabling for the period before November 29, 2010, and 60 percent for the period beginning November 29, 2010, under 38 C.F.R. § 4.104 , Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease). Under this Diagnostic Code, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where continuous medication is required. A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray. A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent. A 100 percent rating is warranted for chronic congestive heart failure; or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 38 C.F.R. 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Codes 7005 as outlined above; however, it contains the following new provisions: (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained; (2) even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis; (3) if left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

After applying the relevant evaluation criteria to the facts of this case, the Board finds that a rating higher than 10 percent before November 29, 2010 and a rating higher than 60 percent from November 29, 2010, for the service-connected disability is not warranted. 

Prior to November 29, 2010

Regarding the period prior to November 29, 2010, in order to meet the criteria for the next higher rating, or 30 percent, the evidence must show that the Veteran's coronary artery disease is manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or that there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  The medical evidence does not show that these criteria have been met. 

Medical evidence received from the Houston VA Medical Center in April 2005 reflects a diagnosis of coronary artery disease in treatment records dated March 18, 2005.

Private treatment records from G. Medical Group dated 2002 through 2005 demonstrate no evidence of cardiac dilation or hypertrophy.

Treatment records from W. Medical Management, received in July 2005, note a diagnosis of coronary artery disease and history of stenting procedures done in 1996, 2000, 2001, and 2002.  However, there was no evidence of cardiac hypertrophy or cardiac dilation.  Physical examinations dated February 18, 2004 and July 7, 2004 note that the Veteran had normal heart rate and rhythm.

Pertinent records from Baptist Health System/Central Cardiovascular Institute of San Antonio, received on August 1, 2005, note a normal EKG on February 10, 2005 indicating no evidence of cardiac dilation or hypertrophy. 

After filing his service-connection claim, the Veteran was afforded a VA heart examination in January 10, 2006; a METs level of 8.5 was reported. The Veteran had a normal EKG and no evidence of congestive heart failure, cardiac dilation or cardiac hypertrophy was noted.  See VA examination report received January 10, 2006.

In addition, medical records from the Central Cardiovascular Institute of San Antonio demonstrate that on January 11, 2006 the Veteran had a normal heart response and a MET score of 8.5.  No cardiac hypertrophy or dilation was noted. See private treatment records received January 11, 2006.

VA treatment records received in March 2007 show normal heart rate and rhythm.

February 2009 treatment records from T.H. Hospital show that the Veteran underwent a left heart catheterization with stent surgery due to abnormal atrial anatomy, after three to four days of lightheadedness, tiredness and mild shortness of breath.   Post-surgical notes in March 2010 show the Veteran tolerated the procedure well without any complications or problems, and was in no acute distress.  He was shown to have a normal sinus rhythm with no acute changes, and a heart rate of 56.  The evidence included no observation of cardiac hypertrophy or dilation.  

The foregoing outpatient and examination findings do not show that the Veteran's coronary artery disease meets or approximates the criteria for a 30 percent or higher rating for the period prior to November 29, 2010.   Although the Veteran competently discussed intermittent periods of fatigue or chest pain, the objective evidence demonstrates that when measured, his workload scores were higher than 7 METs, and he was not assessed with cardiac hypertrophy or dilation.  With respect to higher ratings, at no time during the appeal period prior to November 29, 2010 had the Veteran been assessed with acute or chronic congestive heart failure or a LVEF of 50 percent or less. 

From November 29, 2010 to the present

As noted above, from November 29, 2010 to the present day, the Veteran's heart disease has been rated 60 percent disabling.  The only higher rating available is a 100 percent rating.  To meet the criteria for the next higher rating of 100 percent, the evidence must show that the Veteran's coronary artery disease is manifested by a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or that there is LVEF of less than 30 percent, or that there is chronic congestive heart failure.  Such criteria are not shown. 

Indeed, The Veteran underwent a VA examination on November 29, 2010.  He reported experiencing angina, shortness of breath, and fatigue. He denied dizziness and syncope attacks. Upon examination, heart rhythm and sounds were normal with no murmur detected. The Veteran's heart size was normal and the examiner estimated a METs level at great than 5 but less than 7, based on reported physical and daily activities. An echocardiogram (ECHO) showed mild concentric hypertrophy and a LVEF of 71 percent.  The examination did not reveal any evidence of congestive heart failure or cardiomegaly. Based on the results of this examination the RO increased the disability rating from 10 percent to 60 percent, effective November 29, 2010.  The Board notes that an actual stress test was deemed by the examiner to be medically contraindicated because he has problems with his legs that preclude his getting on the exercise machine.  

VA treatment records dated January 2011 through October 2013 show no evidence of a workload of 3 METs or less, or that there is LVEF of less than 30 percent, or that there is chronic congestive heart failure.

In a December 2014 hypertension DBQ, the examiner remarked that the heart examination revealed normal auscultation and that the EKG showed arrhythmias and a T-wave abnormality, but no signs of cardiac dilatation, hypertrophy or ischemia.  Indeed, the corresponding December 2014 heart DBQ reports a METs score of greater than 3 but not greater than 5 and a LVEF of 65 percent. Again, no congestive heart failure was found upon examination.

A VA examination conducted in March 2016 noted no congestive heart failure, a LVEF of 65 % and reported a METs score of greater than 5 but less than 7.

Private treatment records received on February 22, 2017 note a LVEF of 65 to 70 percent on November 15, 2016.  The Veteran underwent another heart surgery with a private physician on December 8, 2016, at which time he was noted to have severe three-vessel coronary artery disease.  A December 15, 2016 report from M.T. Hospital included a clinical indication of congestive heart failure.  Based on these records of surgery, the Board remanded the Veteran's claim in June 2017 to afford the Veteran the opportunity to submit all records of private treatment, and to afford the Veteran an updated VA examination to assess the post-surgical severity of his heart condition.

As noted above, the Veteran did not respond to VA's request for private treatment records.  In July 2017, a VA examiner reported that the Veteran's coronary artery disease was manifested by a workload of greater than 3 METs but less than 5 METs, resulting in dizziness, and a LVEF of 56 percent.  The examiner noted that exercise stress testing was not without significant risk, so interview-based testing was performed.  Crucially, the examiner specifically found no congestive heart failure diagnosis, indicating that following his surgery, he had one episode of congestive heart failure (noted above), but that his weakness and fatigue has improved.  At the end of the report, the examiner noted the Veteran's heart failure not confirmed on chest x-ray, and that possible supraventricular tachycardia was self-limited based on a stress test, but resolved and is not a current condition.  Even assuming the Veteran did experience an episode of congestive heart failure in December 2016, no chronic disability has been shown by the record.  Notably, one or more episodes of acute congestive heart failure in the past year is in fact contemplated by the 60 percent rating already assigned.  

The foregoing medical evidence demonstrates that the Veteran's coronary artery disease has not manifested by a workload of 3 METs or less at any time during the period under review, that LVEF is less than 30 percent at any time during the period under review, or that there is chronic congestive heart failure.  Therefore, the criteria for a 100 percent rating has not been approximated.

The Board recognizes that the Veteran has argued his METs should have been estimated to be below 3 throughout the appeal period.  While the Veteran is competent to attest his symptoms, to specifically include shortness of breath, fatigue, chest pain and dizziness, he is not competent to make a medical judgment in terms of overall workload ability in terms of metabolic equivalents, or METs.  Although the Veteran clearly has had a long history of heart trouble that pre-dates the period under review, for all times pertinent prior and subsequent to November 29, 2010, even when taking into account the Veteran's competent descriptions of ongoing symptoms of pain and fatigue, the VA and private treatment reports simply do not support a rating in excess of 10 percent and 60 percent respectively.  The Board recognizes that cardiac hypertrophy was noted during the appeal period; however, such was first identified by EKG dated November 30, 2010, by chest x-ray dated November 29, 2010, and echocardiogram dated December 9, 2010-all during a period when the Veteran's hearing disability was rated 60 percent disabling.  See the December 11, 2010 DBQ, page 2.  Accordingly, a rating based on the presence of hypertrophy is not warranted prior to November 29, 2010.  

To the extent the Veteran and his representative have argued that a higher rating should be provided based on the presence of bradycardia, the Board notes that while present, the July 2017 VA examiner specifically indicated that the Veteran's sinus bradycardia was "not clinically significant."   

In conclusion, the evidence demonstrates that the Veteran's coronary artery disease is appropriately rated as 10 percent disabling for the period prior to November 29, 2010 and as 60 percent disabling for the period beginning November 29, 2010. In arriving at the determination herein, the Board has considered all the evidence consistent with the Court's decision in Fenderson. As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to an initial rating in excess of 10 percent for the period prior to November 29, 2010, and in excess of 60 percent from November 29, 2010 to the present day, for coronary artery disease, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


